I dissent. The parties agreed that the claims for the medical care and hospitalization of the injured persons were "reasonable and necessary expense of caring for said patients." This was a stipulation of fact by which this court is bound. Read v. Lewis and Clark County, 55 Mont. 412, 178 P. 177. Such being the situation, the only question to be determined by this court was as to which of the two counties was liable for the claims — purely a question of law — and remanding the cause for further proceedings is not only useless but absurd.